Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action on a theft insurance policy. One Meister took out a $2000 insurance policy on an automobile insuring the same against theft. This policy was taken *444out in October, 1921, and the car was stolen in January, 1922. The defendant set up many defenses including a denial that the plaintiff had performed all the conditions of the policy, and breach of warranty, or misrepresentation of fact, a failure to file a proof of loss within proper time, and that the cash value of the car was not $2000. It seems that the plaintiff had represented that the car was worth $5300. The evidence was in conflict as to whether plaintiff represented the car cost $5300 when it only cost $1500. After the plaintiff received the policy he examined it and saw that the car was insured for $5300' instead of $1500 but did not report the discrepancy to the insurance company. Moreover, there was a mistake in the model of the car, the automobile being a 1917 model instead of 1919 as stated in warranties contained in the policy. Th,e jury returned a verdict in favor of the plaintiff for $1000. In sustaining the judgment of the lower court, the Court of Appeals held:
It cannot be said that the verdict of the jury was manifestly against the weight of the evidence.